Citation Nr: 1713479	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-40 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for muscle aches, joint pain, and stiffness involving the lumbar spine, fingers, bilateral legs, left foot toes, and elbows, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, later claimed as arthritis. 

2.  Entitlement to service connection for stuttering, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to an effective date earlier than July 19, 2013, for the assignment of a 70 percent disability rating for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to July 19, 2013.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to February 1986 and September 1990 to May 1991.  The record reflects additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  A March 2008 decision, in pertinent part, denied the claim of service connection for muscle aches, to include backache, tendonitis, joint stiffness, shoulder pain, finger pain, leg pain, left-side toe pain, elbow joint pain, and sharp lower back pain.  Within one year of that decision, the Veteran provided additional evidence pertinent to his claim.  In a January 2009 decision, the RO confirmed and continued the "previous denial of service connection for arthritis (also claimed as muscle aches)."

A September 2010 rating decision denied the claim of entitlement to service connection for stuttering, claimed as speech problems.

In June 2011, the Veteran and his mother testified at a hearing before RO personnel.  A transcript of the hearing is of record.

In an October 2011 decision, the RO continued a 50 percent disability rating for PTSD, which had been granted and assigned in a June 2011 RO decision, and denied entitlement to a TDIU.  The Veteran's notice of disagreement with the denial of a TDIU was received in November 2011.  In June 2012, he contacted the RO, stating he was satisfied with the assigned disability rating for PTSD.

Later in October 2011, the Veteran canceled his request for a personal hearing at the RO before a Veterans Law Judge (Travel Board hearing).  

In a February 2013 rating decision, the RO again continued the previously assigned 50 percent disability rating for PTSD.  In May 2013 correspondence, the Veteran expressed disagreement with the February 2013 RO decision, which denied a disability rating higher than 50 percent for PTSD.  

In a March 2013 decision, the Board, in pertinent part, denied entitlement to service connection for arthritis (claimed as joint/muscle pain) and stuttering and remanded a service connection claim for a skin disorder to the agency of original jurisdiction (AOJ) for additional development.  In an April 2013 decision, the AOJ granted service connection for tinea cruris and assigned a 10 percent disability rating, effective October 11, 2007.  As this represents a complete grant of the benefit sought on appeal, the issue of entitlement to service connection for a skin disorder is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran appealed the Board's decision denying the claims for service connection for arthritis and stuttering to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacating and remanding the portion of the Board's March 2013 decision denying those claims.

In October 2014, the Board remanded the service connection claims for arthritis and 
stuttering to the AOJ.  At that time, the Board explained that the Veteran's claim was more accurately characterized as an issue of service connection for arthritis because the RO had granted service connection for fibromyalgia, apparently as a qualifying chronic disability pursuant to 38 C.F.R. § 3.317.  The Board observed that the "service-connected fibromyalgia symptoms are identical to the claimed muscle/joint pain symptoms as part of the arthritis claim on appeal" and that the grant of service connection for fibromyalgia constituted a "full grant of the benefit sought for the claimed muscle/joint pain."  However, upon reviewing the claims file and considering that the claim for fibromyalgia was granted only from the date that the Veteran claimed entitlement to service connection explicitly for fibromyalgia in September 2013, the Board finds the Veteran's claim received on October 11, 2007 is more accurately reflected as listed on the title page, to include his later assertion regarding arthritis.  

After completing the requested development, the AOJ continued to deny the claims as reflected by an October 2016 Supplemental Statement of the Case.

Finally, in a January 2016 Decision Review Officer (DRO) rating decision, the RO increased the assigned disability rating for PTSD to 70 percent, effective July 19, 2013, and granted entitlement to a TDIU, also effective July 19, 2013.  In February 2016, the RO issued a Statement of the Case addressing the assigned 50 and 70 percent disability ratings for PTSD prior to and from July 19, 2013.  The Veteran disagreed with the effective date for the increased 70 percent disability rating and perfected a timely appeal after the RO issued a Statement of the Case addressing the issue in October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU prior to July 19, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Competent and probative medical evidence establishes that the Veteran exhibited signs and symptoms of a qualifying chronic disability involving intermittent, widespread muscle and joint pain, which was eventually diagnosed as fibromyalgia, since his service connection claim for "muscle aches, joint pain, and stiffness" affecting multiple joints was received by VA on October 11, 2007.

3.  The Veteran does not have a right or left hand arthritis disability.

4.  The most competent, credible, and probative medical and lay evidence establishes that the Veteran's current left wrist and left knee disabilities were incurred in or otherwise medically related to military service.

5.  Competent, credible, and probative medical and lay evidence establishes that the Veteran has a mild, intermittent stuttering disability attributable to the same military stressor that resulted in his service-connected PTSD.

6.  The current formal claim for an increased rating for PTSD was received on January 9, 2013.

7.  The evidence demonstrates that an increase in the severity of the Veteran's PTSD occurred within one year prior to the filing of his January 9, 2013, claim for a disability rating in excess of 50 percent; entitlement to a higher, 70 percent disability rating arose on March 4, 2012.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for fibromyalgia, to include as due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, have been met, effective October 11, 2007.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for establishing service connection for arthritis of the hands, left wrist, or left knee have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for stuttering have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for an effective date of March 4, 2012, for the assignment of a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As discussed above, the Veteran's October 11, 2007 claim for service connection for muscle aches, joint pain, and stiffness affecting multiple joints has also been characterized as a claim for arthritis.  Pertinent to this claim, the Board herein grants service connection for fibromyalgia, effective from the Veteran's October 11, 2007, claim describing his symptoms.  The Board also grants service connection for stuttering and an effective date earlier than July 19, 2013, for the assignment of a 70 percent disability rating for PTSD.  Given the favorable outcome in the appeal of these issues, no further discussion of VA's duties to notify and assist the Veteran is necessary.  However, to the extent the Board finds that service connection for arthritis is not warranted, the Board provides the following summary of VA's efforts to notify and assist the Veteran in substantiating his claim.

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2016), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In December 2007, a VCAA letter was issued to the Veteran with regard to his service connection claim for muscle aches.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the October 2014 remand directives pertinent to the issue decided herein.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment and personnel records; post-service VA and private treatment records; an internet article about Rocky Mountain spotted fever; records from the Social Security Administration; Court documents regarding family and financial matters; lay statements of the Veteran, family members, military personnel, former attorney and representative, and current representative; and hearing testimony.  The specific issue regarding arthritis is whether any such disability is related to service.  VA obtained medical examination and opinion evidence to address this issue from the July 2015 and June 2016 VA examination and opinion reports. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the latter VA examination and opinion are adequate for adjudication purposes because the reports document the Veteran's symptomatology and subjective history, reflect thorough examination, and express medical opinions supported by a medical rationale.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the arthritis issue in appellate status.

Service Connection Claims

The Veteran contends that he has a disability manifested by "muscle aches," tendonitis, "joint stiffness," and pain affecting his shoulder; "fingers and legs toes [sic] on the left sides" [sic]; elbow joints; and low back.  See informal claim (Oct. 11, 2007).  In a November 2008 letter, the RO asked the Veteran to provide the name of the specific disability he was claiming associated he his muscle condition.  He responded that he had a "muscle condition - arthritis."  In addition, he contends that he has a speech disorder manifested by stuttering as a result of his service in Southwest Asia.   

Applicable law provides that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i) (2016).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id. 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  These changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id. 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id. 

Finally, service connection may be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Muscle Aches, Joint Stiffness, and Arthritis

A review of the Veteran's service personnel records shows that he served in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, he is considered a Persian Gulf Veteran.  38 C.F.R. § 3.317(a)(1)(i) (2016).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for musculoskeletal problems or documentation of musculoskeletal injuries.  In enlistment and separation reports of medical history dated in February 1985, June 1990, and April 1991, the Veteran denied currently or ever having arthritis, rheumatism, or bursitis; swollen or painful joints; cramps in his legs; broken bones; lameness; painful or "trick" shoulder or elbow; recurrent back pain; "trick" or locked knee; or foot trouble.  In April 1991, he also denied having had any illness or injury other than those already noted, which consisted of reported skin diseases.  During National Guard service in June 1990, the Veteran had an attached tick extracted from his upper back.  In September 1990, he had teeth extracted and was instructed to avoid physical training and heavy labor for three days.  

On separation examination in April 1991, the upper extremities, lower extremities, feet, spine, and other musculoskeletal functions were reported as normal on clinical evaluation.  On examination of the skin, a papular area was noted at the site of a resection in 1990 prior to deployment and a dermatology consultation request was made with a provisional diagnosis of old insect bite.  Following the consultation, the diagnosis before a punch biopsy was tick bite granuloma versus dermatofibroma.  A pathology report listed the diagnosis as superficial and deep dermal perivascular lymphocytic infiltrate.  

Post-service private treatment records dated in June 1995 reflect that the Veteran was in a motor vehicle accident after his tire blew out.  He complained of pain in his ribs and left wrist and denied neck or back pain.  Cervical spine, chest, and left wrist x-ray studies were reported as normal with bony structures intact.  He received treatment for a left eyebrow laceration.  In October 1999, the Veteran was in another car accident after alcohol use and complained of left arm and head pain.  The diagnosis was left elbow abrasion; alcohol use.

February 2005 private treatment records reflect the Veteran's complaints of pain under his left shoulder blade and in his left shoulder.  The diagnosis was left shoulder pain.  The physician prescribed Darvocet-N 100.

During an initial VA primary care visit in October 2007, the Veteran's current complaints included "arthritis."  Examination findings of the musculoskeletal system were not reported.  The assessment included "arthritis - stable," and the plan included continuing naproxen for pain.  The record does not reflect that any x-ray or imaging studies were reviewed or ordered.  During VA mental health treatment the same month, the Veteran reported having pain in his joints, especially his elbows, and having "very low energy."

During VA primary care treatment in June 2008, the Veteran reported taking Naprosyn for arthritis and that it helped his hands.  The assessment included arthritis - stable.  An August 2008 VA social work consultation documents the Veteran's report that he had self-medicated for years due to physical and emotional pain, including pain in his hands.  In November 2008, the Veteran complained of pain in his wrist and knee.  His VA physician prescribed Tramadol for pain.   

In March 2009, the Veteran described pain in the elbow, mostly at night.  The VA physician documented generalized joint tenderness of the upper and lower extremities on musculoskeletal examination.  The assessment was osteoarthritis.  The record does not reflect that any x-ray or imaging studies were reviewed or ordered.

Private treatment records dated in April 2010 reflect the Veteran's report that he fell through his attic floor to the floor below with resulting pain in the posterior rib or left back area.  X-ray examination revealed two fractured ribs.

In April 2010, the Veteran was afforded a VA Gulf War general medical examination in connection with a claim for service connection for nerve problems.  He stated that he had carpal tunnel syndrome in his left wrist that began in 1991 during military service.  An x-ray of the left wrist showed small degenerative cysts of the carpal bones.  The examiner explained that examination did not reveal a diagnosis of a nerve problem such as impingement of the left median nerve.  Rather, the diagnosis included left wrist arthritis.  In a July 2010 addendum report, the VA examiner opined that the Veteran's left wrist arthritis was less likely than not related to a specific event or exposure while serving in Southwest Asia.  The examiner explained that he did "not find any documentation in the claims file to conclude that this condition had a clear and specific etiology in diagnosis."

In June 2011, the Veteran testified that his claimed arthritis disability mainly affected his wrists, elbows, and sometimes his knees.  He stated he experienced hand weakness, stiff fingers, and difficulty moving his wrist, and that he was diagnosed with arthritis a couple years earlier.  He testified that he "didn't have any problem in the military with [his] wrist" and that his wrist problem started "about '95, '96," but also stated he believed his wrist pain was from carrying his weapon everywhere when he "was in the Gulf War."  He described having to "hit the dirt hard" with his M-16 and believed it resulted in his elbow problems.  He testified that he began having trouble with his knees 10 or 12 years earlier, but had not been diagnosed with arthritis in his knees.

In July 2011 correspondence, the Veteran stated he was "in the National Guard on active duty two weeks training [sic] which I would have been Army Reg. [sic]" when a tick was removed from his back.  He enclosed a fact sheet regarding "Rocky Mountain spotted fever (RMSF)" published by the Centers for Disease Control and Prevention (CDC) and suggested that he had arthritis as a result of RMSF infection.  The fact sheet indicates that RMSF "is a tickborne disease" and a "cause of potentially fatal human illness in North and South America, and is transmitted to humans by the bite of infected tick species."  According to the fact sheet, typical symptoms include "fever, headache, abdominal pain, vomiting, and muscle pain," and RMSF "can be a severe or even fatal illness if not treated in the first few days of symptoms."

VA treatment records dated in April 2012 and March 2013 document the Veteran's complaints of chronic pain in his wrists, elbows, feet, shoulders, and fingers.  During an October 2013 pain assessment, he endorsed having pain "all over."  An October 2013 primary care note reflects the Veteran's chief complaint of bilateral thigh and leg pain.  He reported a history of pain with paresthesias and unpredictable flare-ups for six to seven years.  Neuromuscular examination was positive for 18/18 tender points.  The impression was fibromyalgia.

In November 2013, the Veteran was afforded a VA Gulf War general medical examination to evaluate his September 2013 claim for service connection for fibromyalgia and chronic fatigue.  He endorsed symptoms of widespread musculoskeletal pain, fatigue, sleep disturbances, paresthesias, headaches, depression, and anxiety.  The examiner observed that the Veteran had been diagnosed with fibromyalgia in October 2013, and current medications included Tramadol for pain and Trazadone for sleep.  In addition, the Veteran had "multiple bilateral tender points on exam consistent with FMS (fibromyalgia syndrome)."  The examiner attributed the Veteran's sleep problems to insomnia and poor sleep hygiene.  

A November 2013 rating decision granted service connection for fibromyalgia, effective September 26, 2013, and an October 2014 rating decision denied entitlement to service connection for chronic fatigue syndrome.  

The parties to the January 2014 Joint Motion agreed that the Board's reasons and bases for attributing the Veteran's joint and muscle pain of numerous joints to arthritis in the March 2013 decision were inadequate because the evidence of record showed a diagnosis of arthritis only in the left wrist.

VA treatment records dated in January 2015 reflect that the Veteran called to report his left knee went out and he could barely walk.  He denied any injury, trauma, or strain, stating that he woke up and his left knee was swollen without redness or heat.  During a January 2015 pain assessment, he endorsed having bilateral knee pain.  The impression of a February 2015 MRI of the left lower extremity was mild left knee degenerative joint disease.  

In July 2015, the Veteran was afforded a VA non-degenerative arthritis examination.  He complained of arthritis in the left knee, right shoulder, and both hands.  The examiner also noted the Veteran had fibromyalgia, which caused pain all over and for which he used Tramadol.  The examiner remarked that the Veteran did not have rheumatoid arthritis, but appeared to have arthritis instead.  The examiner indicated that the claims file was not available for review and the examination report reflects that no diagnostic testing, such as x-ray study, was conducted for any joint.

Later in July 2015, a VA physician reviewed the Veteran's claims file and opined in 
an addendum to the VA examination report that the "current arthritis" was less likely than not incurred in or a result of active duty.  In support of his conclusion, the physician indicated he could find no direct or indirect objective evidence that the Veteran's arthritis had any connection with or relationship to active duty.

The Veteran was afforded additional VA examinations in June 2016.  Regarding the history of his musculoskeletal complaints, the Veteran reported being right hand dominant and identified an onset of right shoulder pain in 1990 while carrying a machine gun during his active duty service as a military police officer.  He denied any evaluation for his shoulder during active duty service, but reported evaluation by a civilian provider in 1993 while in the National Guard.  Right shoulder degenerative arthritis was confirmed by x-ray examination.  

He also reported having left wrist pain after a fall in 1990 and being restricted from exercise for three days due to a left wrist sprain.  He stated that his left wrist pain worsened over time.  Left wrist arthritis was confirmed on x-ray examination.  

As to his hands, the Veteran asserted that he began having infrequent numbness and pain in both hands in 1991 and he believed his hand problems were due to his frequent use of a machine gun and/or exposure to a tick bite during his active duty service ending in May 1991.  X-ray examination of the hands revealed "no acute abnormality" and no abnormal findings.  The examiner diagnosed right and left hand strain.  

Finally, the Veteran reported injuring his left knee in 1991 during the Gulf War and being "on sick call [for three] days" with his knee in a wrap.  He described having increasing difficulty standing and walking over time.  The examiner noted the 2015 MRI diagnosis of left knee degenerative joint disease. 

During the VA examination, the Veteran also indicated that his research from the CDC showed that "tick bites can result in widespread arthritis."  While he believed he had been exposed to RMSF as a result of a tick bite during military service, he reported that he did not follow up on additional treatment and denied receiving any treatment for RMSF after the tick bite and removal.  He also related that "no medical provider told him he had arthritis, but later reported this to his [primary care provider] for treatment."  

Following a review of the claims file, the VA examiner opined that the Veteran's right shoulder arthritis was at least as likely as not incurred in or caused by use of his machine gun during service.  The examiner explained that the Veteran's right shoulder arthritis was a typical result of repetitive movements by his shoulder (and being right hand dominant) over time in addition to the strain/pull of carrying the machine gun.  Regarding the left knee degenerative joint disease, the examiner opined that it was "as least as likely as not related to a specific exposure event experienced during service in Southwest Asia."  In support of the conclusion, the examiner explained that "repetitive use of knees [sic] can present over time can [sic] result in arthritis."    

Regarding the Veteran's left wrist arthritis, right shoulder arthritis, and right and left hand strain, the examiner provided the following remarks:

This disability pattern is a diagnosable chronic multi-symptom illness with a partially explained etiology.  This Veteran also has a diagnosis of fibromyalgia [that] can presents [sic] with similar symptomatology as arthritis.  This clinician is not able to determine without mere speculation that his diagnosis(es) is related to a specific exposure event experienced during service in Southwest Asia.

Considering the Veteran's suggestion that his musculoskeletal problems were the result of a tick bite during active duty, the VA examiner opined that the Veteran's right and left hand strain, left knee arthritis, and left wrist arthritis were less likely than not incurred in or caused by the tick bite.  The examiner emphasized that the Veteran's subjective data and lack of documented treatment in his record to include any evaluation for associated sequelae supports the [conclusion that the] bite he sustained was less likely to be an infected tick.  The examiner commented that the Veteran's CDC information regarding RMSF as well as her own findings from the CDC indicated that "muscle pain - not arthritis" resulted from RMSF and that RMSF "often necessitates medical attention due to presenting symptoms [that] can be fatal within the first 8 days if not treated."  The examiner reported that RMSF is a condition that typically exhibits symptoms two to 14 days after the bite of an infected tick.    

Considering the medical and lay evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for fibromyalgia, which has been service-connected since September 26, 2013, is warranted, effective from the October 11, 2007, the date VA received the Veteran's claim for "muscle aches, joint pain, and stiffness" affecting multiple joints.

To be clear, the Board notes that "[c]haracteristic complaints of fibromyalgia include "chronic widespread musculoskeletal pain;" paresthesias such as "numbness, tingling, and other abnormal sensations; fatigue and poor sleep; cognitive and psychiatric symptoms; headache; and a variety of other symptoms," such as "poorly understood pain symptoms" and "bladder symptoms of frequency and urgency."  Up To Date Online, "Clinical Manifestations and Diagnosis of Fibromyalgia in Adults," Don. L. Goldenberg, MD (last updated Sept. 14, 2016).  In addition, "the one finding that is usually present on physical examination [of patients with fibromyalgia] is tenderness in soft-tissue anatomic locations."  Id.

In granting the benefit sought from the date of his 2007 claim, the Board finds the Veteran described his claimed disability with sufficient clarity and emphasizes that the Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission."); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) ("A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.").  Accordingly, although the Veteran expressly claimed entitlement to service connection for fibromyalgia in September 2013, his earlier account of widespread musculoskeletal pain mirrored his latter claim.
The Board further acknowledges that competent medical evidence reflects that the Veteran was not diagnosed with fibromyalgia until October 2013 and recognizes the Board must "consider only independent medical evidence to support" its findings, rather than its "own unsubstantiated opinion."  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Veteran is competent to describe symptoms he experiences, such as widespread muscle and joint pain.  Moreover, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when...lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

In this case, the medical evidence of record documents chronic, intermittent complaints of pain and/or objective evidence of tenderness involving the Veteran's bilateral upper and lower extremities, including both shoulders, elbows, wrists, hands, knees, and feet; his low back; and general pain "all over" outside the context of specific injuries he experienced after service such as motor vehicle accidents and falling through his attic.  In addition, medical professionals prescribed pain medications, including Darvocet, Naprosyn, and Tramadol, to manage general pain symptomatology.  Furthermore, at the time the Veteran was diagnosed with fibromyalgia in October 2013, he reported a history of pain with paresthesias and unpredictable flare-ups since approximately 2006.  

The Board finds the Veteran's statements made to medical professionals while seeking treatment and made in support of his service connection claim for "muscle aches, joint pain, and stiffness" to be generally credible because they are supported by contemporaneous medical evidence of record, internally consistent, adequately demonstrate a continuity of symptomatology manifested by intermittent widespread pain; and because they support the competent medical diagnosis of fibromyalgia rendered in October 2013.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (VA "may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran" in determining whether documents submitted by a Veteran are "satisfactory" or "credible" evidence).
To the extent the Veteran claims entitlement to service connection for arthritis, in a July 2016 rating decision, the RO granted service connection for right shoulder arthritis and assigned a 20 percent disability rating, effective August 30, 2007, representing a full grant of the benefit sought.

Regarding left or right hand arthritis, such claim must be denied because VA x-ray examination in June 2016 did not demonstrate any arthritis of the hands.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  38 U.S.C.A. § 1110 (West 2014).  The Board acknowledges the October 2007 and March 2009 VA treatment records that assessed "arthritis - stable" and "osteoarthritis," respectively.  However, neither assessment was based on x-ray or other imaging studies, neither was specific to a particular joint, and that 2007 assessment appears to have been based solely on the Veteran's subjective complaint of "arthritis," a statement he apparently made for the purpose of receiving medical treatment generally according to his account to the June 2016 VA examiner.  As a result, the Board finds the October 2007 and March 2009 VA treatment records are insufficient to establish a diagnosis of arthritis.  

Accordingly, where, as here competent medical evidence does not establish that the Veteran has a current right or left hand arthritis disability, there can be no valid claim for service connection for such disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In any event, the grant of service connection for fibromyalgia from the date of the Veteran's October 11, 2007 claim for "muscle aches" affecting multiple joints, including his fingers, compensates him for any pain symptoms involving his hands.

Regarding the Veteran's left wrist arthritis, which was documented by x-ray studies during April 2010 and June 2016 VA examinations, and his left knee degenerative joint disease documented by MRI in February 2015, the Board finds that service connection is not warranted for either disability on any basis.  Again, the Veteran's service treatment records are silent for complaints or injury involving the left wrist or left knee.  However, post-service private treatment records document a left wrist injury sustained in a June 1995 motor vehicle accident.  Because left wrist x-ray examination at that time was reported as normal, and because neither left wrist arthritis nor any left knee arthritis was demonstrated to a compensable degree within one year of separation from active duty service, service connection is not warranted for left wrist arthritis or left knee degenerative joint disease on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a).

In addition, the Board has considered the Veteran's reports to the June 2016 VA examiner that he fell and was on restricted duty in 1990 for three days for a left wrist sprain and that he injured his left knee in 1991 during the Gulf War and was on sick call for three days with his knee in a wrap.  However, neither injury is documented by the Veteran's service treatment records, military sick slips, or other records of restricted duty.  Moreover, the Board finds the Veteran's April 1991 statements in the separation report of medical history denying knee problems, arthritis, swollen or painful joints, or injury more credible and persuasive than his statements to the June 2016 VA examiner regarding service injuries and restricted duty because the former statements made contemporaneously in time to the Veteran's military service are consistent with the evidence of record, while the latter statements are unsupported or contradicted by other evidence of record.

Notably, the only evidence among the Veteran's service treatment records that he was placed on restricted duty for a three-day period is from a dentist after having teeth extracted in September 1990.  Moreover, the Veteran testified in June 2011 that he began to have knee problems around 1999, that he had no problems with his wrist in service, that his wrist problem started around 1995 or 1996.  In summary, because the Veteran's statements to the June 2016 VA examiner are inconsistent with his service treatment records and his June 2011 hearing testimony, the Board finds those statements made to the VA examiner not credible.  See Caluza, supra.  In turn, to the extent the VA examiner relied on the Veteran's report of experiencing a left knee injury in service and opined that the Veteran's current left knee degenerative joint disease is related to repetitive motion during his eight months of active duty service ending in May 1991, the Board finds the opinion unpersuasive.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that medical opinions based on an incomplete or inaccurate factual history are of little probative value).
Similarly, to the extent the June 2016 VA examiner did not opine as to whether the Veteran's left wrist arthritis was related to an in-service wrist injury resulting in a sprain or to carrying his weapon in service generally, the Board finds no harm to the Veteran in this regard.  Again, the Board finds that the Veteran's account of a wrist injury requiring restricted duty in service not credible, that his hearing testimony weighs against any continuity of left wrist symptomatology since separation from service, that competent medical evidence demonstrates an intervening left wrist injury in 1995, that his testimony regarding left wrist symptoms starting in 1995 appears to be consistent with the documented injury sustained in a 1995 motor vehicle accident, and that left wrist arthritis was not diagnosed until April 2010.

Finally, the Board has considered the June 2016 VA medical opinion regarding the Veteran's 1990 tick bite and assertion that his current musculoskeletal symptoms are related to RMSF.  The Board finds the opinion is persuasive and probative evidence against the claim for service connection because it was based on a review of the claims file, physical examination, and was supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As detailed, the examiner concluded that the Veteran's musculoskeletal complaints were less likely than not the result of the tick bite or any RMSF, noting the Veteran's service treatment records did not document sequelae of the tick bite, including any consistent with typical RMSF manifestations, and explaining that RMSF generally requires prompt treatment because the infection can be fatal.  The Board finds the examiner's opinion is consistent with the evidence of record, which demonstrates the onset of widespread muscle pain after service and which does not document other RMSF symptoms identified by the CDC fact sheet (fever, headache, abdominal pain, and vomiting) in any reasonable proximity to the 1990 tick bite.

To reiterate, the Board finds service connection for fibromyalgia is warranted from the date VA received the Veteran's claim for muscle aches, joint pain, and stiffness of multiple joints on October 11, 2007.  However, as the preponderance of the evidence is against the claim for service connection for arthritis of the hands, left wrist, and left knee, the benefit of the doubt rule does not apply to that aspect of the claim, and it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Stuttering

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for stuttering and reports of medical history reflect the Veteran denied ever stuttering.  On separation examination in April 1991, the head, face, and neck; mouth and throat; and neurologic and psychiatric function were reported as normal.

Post-service private treatment records dated in June 1997 reflect that the Veteran sought emergency evaluation for a two-day history of burning chest pain.  He reported being in his normal state of health until he was carjacked at gunpoint and shot at as he was trying to get away, resulting in the onset of chest pain.  

Post-service VA mental health treatment records include mental status examinations and list "stutter" as one of numerous possible characteristics of speech.  Stuttering was consistently absent from the Veteran's observed speech.

During an April 2010 VA Gulf War guidelines examination, the Veteran reported that he began stuttering in 1991 shortly after separating from military service and he continued to experience intermittent stuttering.  The examiner documented "intermittent stuttering with speech" under the "neurological" section of the examination report and commented that the Veteran's speech disorder was attributable to the known clinical diagnosis of stuttering.

In June 2011, the Veteran testified that he believed his stuttering was caused by "a hostile situation that frightened" him.  He stated that he did not know when his speech problem began because he was not aware that he had a problem until he was talking on the phone with someone who brought the Veteran's stuttering to his attention.  The Veteran's mother testified that she "really noticed a difference...about three or four years after he was home."  

The parties to the January 2014 Joint Remand agreed that the Board's March 2013 
decision provided inadequate reasons and bases for finding that stuttering was not the type of disorder associated with service in Southwest Asia.  The parties agreed that the April 2010 VA Gulf War guidelines examiner suggested that stuttering was a neurological abnormality because the examiner reported the Veteran was "alert and oriented with intermittent stuttering with speech" under the "neurological" section of the report.  The parties concluded the Board "should have addressed whether stuttering may constitute a neurological sign or symptom of the type contemplated by 38 C.F.R. § 3.317(b)(6)."

In June 2016, the Veteran was afforded a VA central nervous system and neuromuscular diseases examination.  He described an event that occurred in Iraq in 1990 or 1991 when he was installing an antenna when an enemy combatant came to him and pointed a gun.  The Veteran stated he dropped to the ground, but a patrol came by and took the enemy prisoner.  He reported that the stress of that situation caused him to stutter since then.  Following a review of the claims file and examination, during which the Veteran "stuttered mildly," the VA neurologist concluded that he had no neurological disease.  Instead, the impression was "mild stuttering from psychogenic reasons."

In July 2016, the RO requested a VA PTSD examination to address the Veteran's contentions regarding his stuttering and to obtain an opinion as to whether his stuttering was at least as likely as not proximately due to or the result of his PTSD.

In August 2016, the Veteran presented for a VA PTSD examination.  The examiner obtained a recent history from the Veteran, identified active symptoms, and described behavioral observations, including that his speech had regular rate and rhythm.  The examiner remarked that the Veteran "did not demonstrate any stuttering during the current evaluation" and when asked about his stuttering "he suggested that it ha[d] improved."

Having considering the medical and lay evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for stuttering is warranted on a direct basis.

The Board notes that service connection for PTSD with depression was granted, 
effective July 18, 2007.  In addition, the Veteran's account to the June 2016 VA examiner of the traumatic experience in service is the same stressor event that other VA examiners attributed to the Veteran's subsequent PTSD.  The Board acknowledges that the Veteran reportedly experienced two events in which another person shot at him, one during his service in Southwest Asia and another when he was carjacked in 1997.  Because stuttering is a symptom that laypeople are capable of observing, and because the Veteran's mother testified that she noticed the Veteran's stuttering three or four years after his separation from service, which would have been prior to the 1997 carjacking event, the Board finds that service connection for the Veteran's current mild, intermittent stuttering disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In addition, because the Board finds that service connection for stuttering is warranted on a direct basis and attributable to the in-service stressor that also resulted in PTSD, that consideration as to whether stuttering is a neurological sign or symptom of the type contemplated by 38 C.F.R. § 3.317(b)(6) is unnecessary.

Earlier Effective Date Claim

The Veteran contends that the assignment of a 70 percent disability rating for his service-connected PTSD is warranted earlier than July 19, 2013.

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2014).  The issue of entitlement to an increased rating for PTSD was last adjudicated in an October 2011 rating decision, which continued a previously assigned 50 percent disability rating.  A notice of disagreement was not received within one year of notice of that decision nor was any new evidence relevant to that issue.  

Rather, a report of general information (VA Form 21-0820) documents that the Veteran contacted the RO on June 7, 2012, stating he was "satisfied with his PTSD decision [continuing the 50 percent disability rating in an October 2011 rating decision] and would only like to discuss the other contentions on his appeal."  A record of the Veteran's call to VA on June 12, 2012 again reflects the Veteran's report that he "does not want to pursue an increase for PTSD."  As such, the October 2011 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202.

The current claim for an increased rating for PTSD was received on January 9, 2013, in the form of a formal claim on VA Form 21-526b (Veteran's Supplemental Claim for Compensation).  No other statements or evidence received in the interim could be construed as an informal or formal claim for increase. 

As noted above, in a January 2016 rating decision, an increased rating of 70 percent was awarded for PTSD, effective July 19, 2013.  The decision explained that the increased rating was assigned on the basis of a VA treatment record, which noted periodic passive suicidal thoughts, and the applicable rating criteria for evaluating mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400.  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

Thus, in fixing an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

The regulatory scheme concerning "claims" has recently been revised.  See 79 Fed. Reg. 57695, Sept. 25, 2014.  As the claim at issue in the appeal was filed before this revision, the prior regulatory provisions apply.  With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).  On review, the Board is unable to identify any correspondence during the relevant period evidencing an intent to apply for an increased disability rating for PTSD prior to January 9, 2013.  On the contrary, twice in June 2012 the Veteran contacted VA to express his satisfaction with the current, 50 percent rating and his desire not to pursue an increased rating. 

Regarding when a factually ascertainable increase in disability occurred, according to the RO, "periodic passive suicidal thoughts," the criterion responsible for the increased 70 percent rating awarded, was first mentioned in a July 19, 2013 VA treatment record following the January 9, 2013 claim.  The Board did not locate a VA mental health record dated July 19, 2013.  However, a November 7, 2013 VA mental health note does reflect the Veteran's report that he "has periodic passive [suicidal ideation/homicidal ideation]" with "no means, plans, or intent."  Upon reviewing the medical evidence within the year prior to January 9, 2013, the Board observes that the Veteran made other reports of having suicidal thoughts.  For example, on June 6, 2012, he denied recent suicidal ideation, but acknowledged having such thoughts within the last year.  During an April 4, 2012 suicide risk assessment with a VA psychiatrist, the Veteran endorsed having had weekly, fleeting thoughts of suicide without plan within the past month.    

Resolving all reasonable doubt in the Veteran's favor, the Board finds a factually ascertainable increase in the Veteran's PTSD disability occurred within the year prior to the January 9, 2013, claim.  Specifically, based on the Veteran's April 4, 2012, report of experiencing weekly, fleeting thoughts of suicide within the past month, a 70 percent disability rating is warranted effective March 4, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for fibromyalgia is granted, effective October 11, 2007; entitlement to service connection for arthritis of the hands, left wrist, and left knee is denied.

Entitlement to service connection for stuttering is granted.

An effective date of March 4, 2012, for the assignment of a 70 percent rating for service-connected PTSD is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

As noted in the Introduction, in an October 2011 rating decision, the RO denied entitlement to a TDIU.  In November 2011, the Veteran filed a notice of disagreement.  It appears from the record that the AOJ has not yet advised the Veteran of the opportunity to elect either the DRO appeal process or the traditional appeal process in response to his notice of disagreement, and has not yet issued a Statement of the Case.

Instead, a December 2011 Report of General Information (VA Form 21-0820) documents the Veteran's request to "re-open" his claim for a TDIU, and the RO continued to deny the claim in a February 2012 rating decision.  

Nevertheless, although a January 2016 rating decision granted entitlement to a TDIU, effective July 19, 2013, the Veteran had properly initiated an appeal with respect to the denial of a TDIU in the October 2011 rating decision, and the AOJ must issue a Statement of the Case with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue to the Veteran and his representative a Statement of the Case addressing the denial of a TDIU in an October 2011 rating decision.  Provide the Veteran with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects a timely appeal, then the issue of entitlement to a TDIU prior to July 19, 2013 should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


